Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The Drawings filed on 06/19/2020 have been considered and approved by the examiner.
Claim Objections
Claims 5, 9-10, 13-17, and 19-20 are objected to because of the following informalities:
Regarding claims 5, 9, 15 and 16, the word “exposes” appears to be incorrect. The phrase, “leaves exposed” is suggested as a replacement. 
Regarding claims 13 and 14, the phrase, “exposed from” is incorrect. The phrase, “exposed by” or even “not covered by” are suggested as possible replacements.
Regarding claim 15, the phrase, “a portion the second lateral surface” appears to be missing a word.
Regarding claims 19 and 20, the phrase, “The method of claim 18, wherein operation (c) further comprising:” is incorrect, because the wherein clause requires a simple verb.
Regarding claim 20, the phrase, “a portion of substrate”, the word ‘substrate” requires an article.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, 13-15, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation, “extending between the first surface and the second surface and an antenna pattern” is unclear with regard to how something can be “between” three things.
Regarding claim 2, the limitation, “are non-overlapping in a direction parallel to the first surface of the substrate” is unclear with regard to the geometry being described. In particular, the  limitation recites one member of infinity of directions, so it is unclear how the  limitation further limits the remainder of the claims, since only one of this  infinity of directions is being recited to be ‘non-overlapping”.
Regarding claim 13, the limitation, “a portion of the first lateral surface of the substrate exposed from the shielding layer is recessed from the portion of the first lateral surface of the substrate covered by the shielding layer” is unclear with regard to how this can be the case when the two surfaces are recited in the parent claim to be “substantially coplanar”.
Regarding claim 15, the limitation, “the shielding layer covers a portion the second lateral surface and the third lateral surface of the substrate” is unclear with regard to whether Applicant means to recite that the shielding layer covers the entirety of the third lateral surface 

Regarding claims 19 and 20, the limitation, “operation (c)” is unclear with regard to the nature of this operation (c) because it has not been previously introduced in either of these claims or in the parent claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

    PNG
    media_image1.png
    344
    758
    media_image1.png
    Greyscale

Chiang et al. (US 9859232 B1) as best understood teaches in Fig. 1A, i.e., and related texts, a semiconductor device package, comprising: 
a substrate (50) having a first surface (i.e., 1st S), a second surface (i.e., 2nd S) opposite to the first surface, a first lateral surface extending between the first surface and the second surface and an antenna pattern (511) disposed closer to the first surface (1st S) than the second surface (2nd S); and 
a shielding layer (54) extending from the first surface toward the second surface (2nd S) of the substrate, the shielding layer covering a lateral surface of the substrate, but fails to teach 
 the shielding layer covering a first portion of the first lateral surface adjacent to the first surface of the substrate and exposing a second portion of the first lateral surface adjacent to the second surface of the substrate as the claimed invention (see Present Application’s Fig. 1A below).

    PNG
    media_image2.png
    287
    691
    media_image2.png
    Greyscale

Claims 11, 12, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: please see ¶0007 as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Telephone inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816